Citation Nr: 1734559	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  09-37 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an extraschedular evaluation for pneumothorax, by history with residual airway disease, mild (hereinafter pneumothorax).  

2.  Entitlement to an extraschedular evaluation for hypertension.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1969 to May 1972.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in February 2016.  

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has not raised the issue of extraschedular evaluation for either pneumothorax or hypertension, nor is extraschedular evaluation reasonably raised by the record.

CONCLUSION OF LAW

The issues of entitlement to extraschedular evaluations for pneumothorax and hypertension are dismissed.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.321 (2016); Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017); Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016)



REASONS AND BASES FOR FINDINGS AND CONCLUSION

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1) (2016).  Furthermore, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  

In this case, the Veteran has not raised the issues of entitlement and/or applicability of extraschedular evaluations under 38 C.F.R. § 3.321, nor have these issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record); see also Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  Therefore, the Board dismisses these issues at this time.  


ORDER

The issues of entitlement to extraschedular evaluations for pneumothorax and hypertension are dismissed.  



REMAND

The Board finds that additional development and clarification is needed before final adjudication of the Veteran's TDIU claim can be completed.  

At the February 2016 Board hearing, the Veteran testified that he was last able to work full-time in September 2011 as a carpenter, but had to stop due to his posttraumatic stress disorder (PTSD) and migraines.  Additionally, on the Veteran's February 2016 TDIU application, VA Form 21-8940, the Veteran reported he had two years of college education.  

However, at an August 2015 VA psychiatric examination, the Veteran reported he had a bachelor's degree in math, and his work history included working for an electric company doing quality control work and as a public school teacher.  Further, at an October 2016 VA psychiatric examination, the Veteran reported that he had continued to work side construction jobs until 2015.  Based on these inconsistencies, a remand is necessary for the Veteran to be asked to provide a full employment history throughout the entire appeal period, and to clarify his educational history.  

Moreover, following VA examinations of his service-connected disabilities in September 2014, VA examiners opined that the Veteran's right anterior chest scar, migraine headaches, and his reproductive conditions would impact his ability to work.  Specifically, a VA examiner opined that the Veteran's scar caused limitation of motion of his arms, as well as limitation of strenuous activity and lifting.  Additionally, a VA examiner opined that the Veteran's migraine headaches would interfere with his productivity at work.  Further, a VA examiner opined the Veteran's reproductive conditions caused the Veteran to need to frequently use the bathroom due to urinary frequency and urgency, and that his nocturia caused daytime sleepiness which affected all his activities.  

However, following VA examinations of these disabilities in October 2016, the VA examiners opined that the Veteran's migraine headaches and scars would have no impact on his ability to work.  Due to the inconsistencies of the opinions that were just two years apart, a remand is necessary in order for a physician to clarify the extent to which the Veteran's service connected disabilities, have impaired the Veteran's ability to meet the demands of a job.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a full employment and educational history from the Veteran.

2.  Obtain any and all VA treatment records from the Lebanon and Baltimore VA Medical Centers, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

3.  Submit the claims file to an appropriate medical professional.  The examiner should then comment on and describe the extent to which the Veteran's service-connected disabilities (PTSD, migraine headaches, anterior chest wall scars, pneumothorax with scars, hypertension, erectile dysfunction, and chronic renal disease) in combination, have impaired the Veteran's ability to meet the demands of a job, either sedentary or physical, at any time during the course of the appeal.  

The report should include a description of the limitations and restrictions imposed by the Veteran's service-connected impairments on such routine work activities as interacting with coworkers; sitting, standing, and walking; plus lifting, carrying, pushing, and pulling.

4.  If the benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


